Citation Nr: 0119697	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for malaria.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for bronchitis as a 
residual of exposure to mustard gas.

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for malaria and assigned a noncompensable (0%) 
disability rating effective November 1991.  That rating 
decision also denied service connection for bronchitis on a 
direct basis.  Subsequently, a November 1993 rating decision 
denied service connection for bronchitis as a residual of 
exposure to mustard gas.  Finally, in a March 1995 rating 
decision the RO denied service connection for asbestosis.  

In November 1996 the Board rendered a decision, but was only 
able to adjudicate the veteran's claim for entitlement to 
service connection for asbestosis.  In November 2000 the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") vacated the Board's 
decision and remanded the case.  At present all issues noted 
above are before the Board.  However only the issue of 
entitlement to service connection for asbestosis is subject 
to the remand issued by the Court.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Three of the issues on appeal involve claims for service 
connection for respiratory disorders.  At present there is 
ambiguity as to the exact nature of the veteran's respiratory 
disorders.  A December 1991 VA examination report reveals a 
diagnosis of bronchitis with a normal chest x-ray.  The 
accompanying pulmonary function test results suggest 
obstructive airway disorder.  

Private medical evidence indicates the presence of asbestos-
related respiratory disorders which are restrictive 
respiratory disorders.  A November 1991 private chest x-ray 
reveals the presence of pleural plaques.  An August 1992 
letter from Dr. Welden indicates that the veteran has pleural 
plaques and chronic obstructive pulmonary disease (COPD).  

A May 1993 private medical examination report from Dr. Mazza 
indicates that the veteran has asbestos-related pleural 
disease.  This examination report also refers to a 25-year 
history of cigarette smoking.  A July 1994 private medical 
examination report reveals a diagnostic impression of pleural 
thickening and asbestosis.

The diagnosis of bronchitis is in question when viewed in the 
context of the other medical examinations of record.  
Moreover, the evidence of record has raised some questions as 
to etiology which require the opinion of a trained physician.  
Therefore, another VA examination of the veteran should be 
conducted.  The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The Board finds the July 1994 private examination report from 
Dr. Donaldson especially interesting.  The report is a 
photocopy, which the veteran submitted.  He redacted the 
original addressee on the letter by marking over the address 
with black magic marker.  Upon careful examination the 
original addressee can be identified as:

Mr. Rick Thamm
Bean & Manning
5847 San Felipe #1500
Houston, Texas 77057

This appears to be a law firm.  Based on the long history of 
asbestos exposure from the veteran's job subsequent to 
service, the Board assumes that this medical report was 
prepared for some sort of litigation related to the veteran's 
asbestos exposure at U.S. Steel.  VA is on notice of this and 
the RO should request the veteran to provide all records 
related to this claim, including all medical evidence.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___  (2000)(to be codified as amended 
at 38 U.S.C. § 5103A). 

The Board notes that the ability to retrieve these records 
requires some assistance from the veteran.  Pollard v. Brown, 
6 Vet. App. 11 (1993) (the duty to assist is not a one-way 
street).  The RO should also provide notice to the veteran of 
the provisions of 38 C.F.R. § 3.158 (2000) with respect to 
abandoned claims and the impact this would have should he 
fail to cooperate with the RO in their attempts retrieve 
these records .

The veteran alleges exposure to asbestos during service 
during his overseas transits as a passenger on Navy ships.  
He also alleges that as a Marine machinegun operator during 
combat that he was exposed to asbestos in the form of 
ammunition belts for the machineguns used.  The evidence of 
record does confirm that the veteran served in the Marine 
Corps during World War II and that he saw combat as a 
machinegun operator.  The RO needs to contact the service 
department and ascertain the presence of asbestos claimed to 
be in the ammunition belts.  The RO also then needs to 
consider the applicability of 38 U.S.C.A. § 1154(b) to the 
veteran's claim. 

With respect to the veteran's claim for a compensable initial 
rating for his malaria, in August 1996 new VA regulations 
became effective which established a new schedule for rating 
infectious diseases, immune deficiencies, and nutritional 
deficiencies.  See Notice, 61 Fed. Reg. 39873-77 (1996).  
Malaria is such a disorder, and is rated under these new 
regulations.  As such, the case must be remanded for the RO 
to adjudicate the veteran's claim for an increased rating 
under the current regulations.  The medical evidence of 
record is inadequate to rate the veteran's residuals of 
malaria.  The RO scheduled the veteran for the appropriate VA 
examination, but he failed to report to the examination.  
Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as an original claim for 
service connection, cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, or re-examination, the claim shall be rated 
based on the evidence of record.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998).  "[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  The Board finds in view of the 
Court's ruling in Bernard that there has been insufficient 
notice to the veteran of the result of his failure to report 
for examination under 38 C.F.R. § 3.655(b).  Therefore, 
examinations should be rescheduled, and the veteran notified 
of the regulations which would apply should he again fail to 
report.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
respiratory disorders and his service-
connected residuals of malaria.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
All information obtained should be made 
part of the file.  The RO should also 
obtain all the records of any treatment 
at VA facilities which are not already on 
file.  

3.  The RO should contact the veteran and 
request he provide, or provide the 
releases and necessary address information 
to obtain, all records related to any 
asbestos related litigation and/or claim 
made on the basis of his employment at 
U.S. Steel.  The RO may wish to contact 
the U.S. Steel and/or the following person 
directly in order to attempt to obtain 
this information:

Mr. Rick Thamm
Bean & Manning
5847 San Felipe #1500
Houston, Texas 77057

Should this address prove to be defective, 
appropriate steps should be taken to 
ascertain the correct address, through 
contacting the physician who provided the 
report, the veteran, or U. S. Steel.

The RO should provide notice to the 
veteran of the provisions of 38 C.F.R. 
§ 3.158 (2000) with respect to abandoned 
claims and the impact this would have 
should he fail to cooperate with the RO in 
their attempts to assist him in developing 
his claim by obtaining these records.  

4.  The RO needs to contact the service 
department and request any information 
available as to the presence of asbestos 
in ammunition belts used by Marine Corps 
machinegun operators during World War II.  
Specifically the RO should contact:

Headquarters, United States Marine 
Corps
Personnel Management Support Branch 
(MMSB)
2008 Elliot Road
Quantico, VA 22134-50300001

5.  Following the above, the veteran 
should be accorded the appropriate VA 
respiratory disorder examination.  The 
report of examination should include a 
detailed account of all manifestations of 
respiratory disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Specifically a chest x-ray and 
pulmonary function tests should be 
conducted.  The examiner is requested to 
review the medical evidence of record in 
the veteran's claims file and provide as 
specific diagnoses of the veteran's 
current respiratory disorders as possible.

	The examiner is also requested to 
indicate if the veteran currently has a 
diagnosis of bronchitis and if so is it 
chronic bronchitis?  After review of the 
evidence of record, the examiner is also 
requested to offer an opinion, if 
possible, as to the etiology of any 
asbestos-related lung disabilities found 
to be present.  Specifically, was the 
veteran's current asbestosis caused by 
being a passenger on Naval Transport 
vessels and using asbestos machinegun 
ammunition belts during World War II, or 
was it caused by 38 years of working as a 
carpenter and group leader for U.S. Steel 
from a period from 1946 to 1984 during 
which his job included sawing raw asbestos 
material which then aerosolized and making 
gaskets that required sawing and punching 
holes in asbestos material?  The opinion 
should be expressed in terms of whether it 
is "likely," "unlikely," or "as likely 
as not" that any asbestos-related lung 
disability found by the examiner developed 
during service from 1943 to 1946 rather 
than from any other period, including the 
veteran's activities during his employment 
with U. S. Steel from 1946 until 1984.

	The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  The veteran should be accorded the 
appropriate VA examination to rate the 
residuals of malaria.  The report of 
examination should include a detailed 
account of all manifestations of residual 
disability from malaria found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

7. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

With respect to adjudication of the 
veteran's claim for an increased 
(compensable) rating for malaria, the RO 
is reminded that at the time of an initial 
rating, separate, or staged, ratings can 
be assigned for separate periods of time 
based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

With respect to the rating of the 
veteran's claim for service connection for 
asbestosis, the RO should consider the 
applicability of 38 U.S.C.A. § 1154(b) to 
the veteran's claim.  The RO should also 
consider 38 C.F.R. § 3.158 (2000) with 
respect to abandoned claims if the veteran 
fails to cooperate with requests for 
information.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



